          Case 7:21-cv-04294-PMH Document 16 Filed 08/16/21 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 CYRIL CURTIS,

                                   Plaintiff,
                                                              ORDER OF SERVICE
                       -against-
                                                                 21-CV-04294 (PMH)
 ROCKLAND COUNTY DRUG TASK FORCE,
 et al.,

                                   Defendants.

PHILIP M. HALPERN, United States District Judge:

       Plaintiff, currently incarcerated in Marcy Correctional Facility, brings this pro se action

under 42 U.S.C. § 1983, alleging that Defendants violated his rights during his July 3, 2018 arrest

in Rockland County. In his Amended Complaint, Plaintiff sues Rockland County, Officer Phillip

Fantasia, Officer John Casey, and four John Doe Officers. (Doc. 9). The Rockland County

Attorney’s Office, in a letter filed on August 12, 2021, advised the Court that the four John Doe

Officers’ identities are as follows:

       (1) John Doe #1 is Officer Raymond Lund of the Haverstraw Town Police Department;

       (2) John Doe #2 is Officer John Casey, who is already a Defendant herein;

       (3) John Doe #3 is Officer Michael Vigilleti of the Haverstraw Town Police Department;

           and

       (4) John Doe #4 is Investigator Joe Alvarez of the Haverstraw Town Police Department.

(Doc. 13). By Order the following day, August 13, 2021, the Court deemed the Amended

Complaint amended further to replace the parties as set forth above, dismissed John Doe #2 as

duplicative of Casey, and dismissed Sheriff Falco who—although named in the initial Complaint—

was no longer named in the Amended Complaint. (Doc. 15).
          Case 7:21-cv-04294-PMH Document 16 Filed 08/16/21 Page 2 of 4




        Because Plaintiff has been granted permission to proceed in forma pauperis (“IFP”), he is

entitled to rely on the Court and the U.S. Marshals Service to effect service. Walker v. Schult, 717

F.3d. 119, 123 n.6 (2d Cir. 2013); see also 28 U.S.C. § 1915(d) (“The officers of the court shall

issue and serve all process . . . in [IFP] cases.”); Fed. R. Civ. P. 4(c)(3) (the court must order the

Marshals Service to serve if the plaintiff is authorized to proceed IFP)). Although Rule 4(m) of the

Federal Rules of Civil Procedure generally requires that the summonses and complaint be served

within 90 days of the date the complaint is filed, Plaintiff is proceeding IFP and could not have

served the summonses and Amended Complaint until the Court reviewed the pleading and ordered

that summonses be issued. The Court therefore extends the time to serve until 90 days after the

date the summonses are issued. If the complaint is not served within that time, Plaintiff should

request an extension of time for service. See Meilleur v. Strong, 682 F.3d 56, 63 (2d Cir. 2012)

(holding that it is the plaintiff’s responsibility to request an extension of time for service); see also

Murray v. Pataki, 378 F. App’x 50, 52 (2d Cir. 2010) (“As long as the [plaintiff proceeding IFP]

provides the information necessary to identify the defendant, the Marshals’ failure to effect service

automatically constitutes ‘good cause’ for an extension of time within the meaning of Rule 4(m).”).

        To allow Plaintiff to effect service on Defendants Officer Raymond Lund, Officer Michael

Vigilleti, and Investigator Joe Alvarez through the U.S. Marshals Service, the Clerk of Court is

instructed to fill out a U.S. Marshals Service Process Receipt and Return form (“USM-285 form”)

for these defendants. The Clerk of Court is further instructed to issue summonses and deliver to

the Marshals Service all the paperwork necessary for the Marshals Service to effect service upon

these defendants.

        Plaintiff must notify the Court in writing if his address changes, and the Court may dismiss

the action if Plaintiff fails to do so.

                                                   2
           Case 7:21-cv-04294-PMH Document 16 Filed 08/16/21 Page 3 of 4




                                           CONCLUSION

         The Clerk of Court is directed to mail a copy of this Order to Plaintiff.

         The Clerk of Court is further instructed to complete the USM-285 forms with the addresses

for Defendants Officer Raymond Lund, Officer Michael Vigilleti, and Investigator Joe Alvarez and

deliver to the U.S. Marshals Service all documents necessary to effect service.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this Order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.

Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant demonstrates

good faith when he seeks review of a nonfrivolous issue).



                                                   SO ORDERED:

Dated:     White Plains, New York
           August 16, 2021

                                                   PHILIP M. HALPERN
                                                   United States District Judge




                                                   3
Case 7:21-cv-04294-PMH Document 16 Filed 08/16/21 Page 4 of 4




           DEFENDANTS AND SERVICE ADDRESSES

    Officer Raymond Lund
    Haverstraw Town Police Department
    101 West Ramapo Road
    Garnerville, New York 10923

    Officer Michael Vigilleti
    Haverstraw Town Police Department
    101 West Ramapo Road
    Garnerville, New York 10923

    Investigator Joe Alvarez
    Haverstraw Town Police Department
    101 West Ramapo Road
    Garnerville, New York 10923




                                 4
